Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 08/25/2021.
Claim 17 has been amended.
Claims 2-9, 11, 17-26 are pending in the instant application.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be 
Claims  2-9, 11, 17-26  are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,845,507 and 10,945,965 in view of RUBINSTEIN et al (US 2009/0304587) as evidenced by VISCOSITY (https://www.saylor.org/site/wp-content/uploads/2011/04/ Viscosity.pdf (downloaded 07/23/2018).
	The patent recites a method for altering, destroying or eliminating target cells in an animal by i) administering a nanoparticle or nanoparticle aggregate or a  composition comprising the nanoparticle or nanoparticle aggregate, wherein the  nanoparticle or nanoparticle aggregate consists of a metal oxide coated with a  biocompatible coating, wherein the density of the nanoparticle or the density  of the nanoparticle aggregate is at least 7 g/cm.sup.3, and the nanoparticle or  nanoparticle aggregate is covered with a biocompatible coating providing the  nanoparticle or the nanoparticle aggregate stability between pH 6.5 and 7.5 in  a physiological fluid, and ii) exposing said animal to ionizing radiations (see claim 1), wherein the metal oxide is HfO2 (see claim 3), herein said ionizing radiations are selected from the group consisting of X-Rays (see claim 5), wherein the ionizing radiations are of  about 2 KeV to about 25 000 KeV (see claim 6), herein said malignant cells are  cells from a tumor selected from the group consisting of a hematological tumor  and a solid tumor (see claim 12).

RUBINSTEIN teaches the prior art had known of using gels, such as hydrogels, as carriers of radioisotope in radiation therapy of cancers (see abstract); [0006]; [0008]), wherein polysaccharides, such as cellulose and hyaluronic acids, are used to make to hydrogel (see [0028]-[0030]), which are the same polysaccharides used by Applicant (see Applicant’s specification at [0061]-[0062], and examples). Additional disclosures include: crosslinking of the gel and post-curing may be used to control the viscosity of the hydrogel (see [0071]), which is the same method of controlling the viscosity as disclosed by Applicant (see Applicant’s specification at [0062]).
	VISCOSITY teaches olive oil has a viscosity of about 0.81 Pa·s, motor oil has about 0.319 Pa·s, honey to be about 2-10 Pa·s, chocolate syrup to be about Pa·s; 10-25 ketchup to be about 50-100 Pa·s, peanut butter to be about 250 Pa·s, molten glass to be about 10-1000 Pa·s (see pg. 14). It appears Applicant’s viscosity range of about 0.1-1000 Pa·s covers all these examples and appears to cover any type of useful gel viscosity and more, such as molten glass, or even lower than the viscosity of olive oil. 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate hydrogels as the gel in LEVY's gel composition. The person of ordinary skill in the art would have been motivated to make those modifications, because hydrogel is a gel, and reasonably would have expected success because both reference dealt with the same field of endeavor, such as cancer radiotherapy.

Note, Applicant’s specification discloses “the absence of any strong interaction (a strong interaction typically being a covalent interaction) between the nanoparticles and/or nanoparticle aggregates and the polymer which forms the biocompatible gel is an important feature to ensure that said nanoparticles and/or nanoparticle aggregates are actually released from the gel in order for them to correctly delineate the tumor bed”, “typically between 24 hours and less than 1 month”, “depending on gel viscosity” (see Applicant’s specification at [0070]; [0080]; [0081]) and the prior art does not disclosure of any strong interaction, such as covalent bonding, between the gel and the nanoparticles; thus, the prior art’s gel composition is capable of releasing the nanoparticles from the biocompatible gel onto said tumor bed between 24 hours and 2 weeks, unless proven otherwise, especially when Applicant’s viscosity range of about 0.1-1000 Pa·s appears to 

Claims 2-9, 11, 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,588,987.
The patent recites a method for delineating and visualizing at least 50% of a tumor bed in a subject, wherein the tumor bed is the tissue covering the cavity obtained following tumor resection in the subject, and wherein the method comprises a step a) of depositing on the tumor bed in the subject a biocompatible gel comprising nanoparticles and/or nanoparticle aggregates, which reads on treating a cancer as amended by Applicant, wherein: i) the nanoparticles and/or nanoparticles of the aggregate comprise hafnium (IV) oxide (HfO.sub.2) or comprise gold and hafnium (IV) oxide (HfO.sub.2), each of said nanoparticles and/or said nanoparticle aggregate being covered with a biocompatible coating; ii) the concentration of the nanoparticle and/or nanoparticle aggregates in the biocompatible gel is about or less than 0.5% (w/w); iii) the biocompatible gel comprises cellulose, methylcellulose, carboxymethylcellulose, hydroxymethylcellulose, hydroxyethylcellulose, hydroxypropylcellulose, or hyaluronic acid; and iv) the apparent viscosity at 2 s.sup.-1 of the biocompatible gel comprising nanoparticles and/or nanoparticle aggregates is between about 1 Pas and about 750 Pas when measured between 20.degree. C. and 37.degree. C. and the gel is deposited in a layer having a thickness between 100 .mu.m and 0.5 cm, wherein the nanoparticles and/or the nanoparticle aggregates of said gel delineate the tumor bed, and a step b) of visualizing at least 50% of the delineated tumor bed in the subject using X-ray imaging equipment.


Claim Rejections - 35 USC § 112, 1nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
strong interaction” in claim 17 is a relative term which renders the claim indefinite. The term “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification discloses “a strong interaction typically being a covalent interaction”, does not limit the strong interaction to covalent interaction. Thus, it is unknown what other interaction would read on strong interaction and one skilled in the art would not know what are the metes and bounds of the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 6-9, 11, 17-19, 21, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by LEVY et .
Applicant’s claims are directed to a method of treating cancer comprising of: delineating a tumor bed by depositing onto the tumor bed of a subject to a gel composition comprising nanoparticles and exposing the nanoparticles to ionizing radiation beams, such as X-ray, wherein the nanoparticles comprises an inorganic material comprising at least one metal element having an atomic number Z of at least 40, covered with a biocompatible gel, wherein (i) the density of each nanoparticle is at least 7 g/cm3, (ii) concentration is at least 1%, (iii) viscosity is about 0.1P·s. Additional disclosures include: oxide; targeting agent; 2-25 KeV.
	LEVY teaches a method of treating (see claim 28) and visualizing (see [0246]) cancer comprising of: administering in an intracavity such as the cavity of tumor bed after tumorectomy (see [0266]), which reads on delineating by depositing onto a tumor bed following tumor resection and leaving a layer, to a subject with a gel (see [0237]) composition comprising nanoparticles and exposing the nanoparticles to ionizing radiation beams, such as X-ray (see abstract), which reads on radiotherapy, wherein the nanoparticles comprises an inorganic material comprising at least one metal element having an atomic number Z of at least 40, such as hafnium oxide (see [0180] at Table 1), covered with a biocompatible gel (see [0237]), wherein (i) the density of each nanoparticle is at least 7 g/cm3 (see claim 30), (ii) concentration is at least 1%, such as 5% (see [0042] and Figure 5A), (iii) viscosity is about 0.1P·s. Additional disclosures include: oxide (see [0180] at Table 1); gold nanoparticles (see [0007]) and gold coating (see [0193]; [0198]); targeting agent (see [0187]); 2 KeV-25 MeV (see claim 21); depending on the energy of 
VISCOSITY teaches olive oil has a viscosity of about 0.81 Pa·s, motor oil has about 0.319 Pa·s, honey to be about 2-10 Pa·s, chocolate syrup to be about Pa·s; 10-25 ketchup to be about 50-100 Pa·s, peanut butter to be about 250 Pa·s, molten glass to be about 10-1000 Pa·s (see pg. 14). It appears Applicant’s viscosity range of about 0.1-1000 Pa·s covers all these examples and appears to cover any type of useful gel viscosity and more, such as molten glass, or even lower than the viscosity of olive oil.
Note, LEVY does no teach having a strong interaction, such as a covalent bond, with the gel and nanoparticles.
Note, LEVY would be able to visualize/delineate at least 80% of the target biological, because LEVY teaches the same ingredients and steps as claimed by Applicant.
Note, Applicant’s specification discloses “the absence of any strong interaction (a strong interaction typically being a covalent interaction) between the nanoparticles and/or nanoparticle aggregates and the polymer which forms the biocompatible gel is an important feature to ensure that said nanoparticles and/or nanoparticle aggregates are actually released from the gel in order for them to correctly delineate the tumor bed”, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 2-9, 11, 17-21, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEVY et al (US 2011/0213192) in view of RUBINSTEIN et al (US 2009/0304587) as evidenced by VISCOSITY (https://www.saylor.org/site/wp-content/uploads/2011/04/ Viscosity.pdf (downloaded 07/23/2018).
	As discussed above, LEVY teaches a method of treating (see claim 28) and visualizing (see [0246]) cancer comprising of: administering in an intracavity such as the cavity of tumor bed after tumorectomy (see [0266]), which reads on delineating by depositing onto a tumor bed following tumor resection and leaving a layer, to a subject with a gel (see [0237]) composition comprising nanoparticles and exposing the nanoparticles to ionizing radiation beams, such as X-ray (see abstract), which reads on radiotherapy, wherein the nanoparticles comprises an inorganic material comprising at least one metal element having an atomic number Z of at least 40, such as hafnium oxide (see [0180] at Table 1), covered with a biocompatible gel (see [0237]), wherein (i) the density of each nanoparticle is at least 7 g/cm3 (see claim 30), (ii) concentration is at least 1%, such as 5% (see [0042] and Figure 5A), (iii) viscosity is about 0.1P·s. Additional disclosures include: oxide (see [0180] at Table 1); targeting agent (see [0187]); 2 KeV-25 MeV (see claim 21); depending on the energy of ionizing radiation, the particles can thus enable the destruction of tissues and/or simply visualizing for imaging and diagnostic 
LEVY does not teach the viscosity of the gel composition form, such as hydrogel, as claimed by Applicant.
	RUBINSTEIN teaches the prior art had known of using gels, such as hydrogels, as carriers of radioisotope in radiation therapy of cancers (see abstract); [0006]; [0008]), wherein polysaccharides, such as cellulose and hyaluronic acids, are used to make to hydrogel (see [0028]-[0030]), which are the same polysaccharides used by Applicant (see Applicant’s specification at [0061]-[0062], and examples). Additional disclosures include: crosslinking of the gel and post-curing may be used to control the viscosity of the hydrogel (see [0071]), which is the same method of controlling the viscosity as disclosed by Applicant (see Applicant’s specification at [0062]).
	VISCOSITY teaches olive oil has a viscosity of about 0.81 Pa·s, motor oil has about 0.319 Pa·s, honey to be about 2-10 Pa·s, chocolate syrup to be about Pa·s; 10-25 ketchup to be about 50-100 Pa·s, peanut butter to be about 250 Pa·s, molten glass to be about 10-1000 Pa·s (see pg. 14). It appears Applicant’s viscosity range of about 0.1-1000 Pa·s covers all these examples and appears to cover any type of useful gel viscosity and more, such as molten glass, or even lower than the viscosity of olive oil.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate hydrogels as the gel in LEVY's gel composition. The person of ordinary skill in the art would have been motivated to make those modifications, 
The references do not specifically teach the viscosity or thickness as claimed by Applicant.  The viscosity and thickness of a gel composition of nanoparticles is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal viscosity and thickness of a gel composition in order to best achieve the desired results, such as effective delivery of the nanoparticles for tumor treatment of the tumor site; desired viscosity for ease of spreading/injecting the composition for /treatment/diagnostic site, thickness amount necessary for visualization, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this viscosity and thickness of the gel would have been obvious at the time of Applicant's invention.
The references do not specifically teach depositing the gel onto the tumor bed at the time of surgery as claimed by Applicant.  The depositing the gel onto the tumor bed at the time of surgery is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal time to deposit the gel onto the tumor bed in order to best achieve the desired results, such as having access to the tumor bed site during the tumorectomy surgery to avoid another surgery for application of the gel.  Thus, absent some demonstration of 
Note, Applicant’s specification discloses “the absence of any strong interaction (a strong interaction typically being a covalent interaction) between the nanoparticles and/or nanoparticle aggregates and the polymer which forms the biocompatible gel is an important feature to ensure that said nanoparticles and/or nanoparticle aggregates are actually released from the gel in order for them to correctly delineate the tumor bed”, “typically between 24 hours and less than 1 month”, “depending on gel viscosity” (see Applicant’s specification at [0070]; [0080]; [0081]) and the prior art does not disclosure of any strong interaction, such as covalent bonding, between the gel and the nanoparticles; thus, the prior art’s gel composition is capable of releasing the nanoparticles from the biocompatible gel onto said tumor bed between 24 hours and 2 weeks, unless proven otherwise, especially when Applicant’s viscosity range of about 0.1-1000 Pa·s appears to cover any type of useful gel viscosity and more, such as molten glass, or even lower than the viscosity of olive oil.

Claims 2-9, 11, 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEVY et al (US 2011/0213192) in view of in view of RUBINSTEIN et al (US 2009/0304587) as evidenced by VISCOSITY (https://www.saylor.org/site/wp-content/uploads/2011/04/ Viscosity.pdf (downloaded 07/23/2018) and in view of CUNKELMAN et al (US 2014/0219926; wherein provisional application 61/759,852 is used).
As discussed above, the references teach Applicant’s invention.

CUNKELMAN teaches the prior art had known of using gel as a carrier of nanoparticles for tumor bed therapy (see Provisional application 61/759,852 at title), wherein hydrogel of pullulan and methylcellulose was suitably viscous to be an effective vehicle for iron oxide particle delivery (see [0011]; see 61/759,852 Appendix). Additional disclosures include: tumor resection (see [0010]); a gel formulation allows the possibility of spreading over the surface of the surgical bed ([0010]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a methylcellulose hydrogel of LEVY’s nanoparticle compositions to a tumor bed that was obtained following tumor resection. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the prior art had known of methylcellulose hydrogels.
Note, Applicant’s specification discloses “the absence of any strong interaction (a strong interaction typically being a covalent interaction) between the nanoparticles and/or nanoparticle aggregates and the polymer which forms the biocompatible gel is an important feature to ensure that said nanoparticles and/or nanoparticle aggregates are actually released from the gel in order for them to correctly delineate the tumor bed”, “typically between 24 hours and less than 1 month”, “depending on gel viscosity” (see Applicant’s specification at [0070]; [0080]; [0081]) and the prior art does not disclosure of any strong interaction, such as covalent bonding, between the gel and the nanoparticles; thus, the prior art’s gel composition is capable of releasing the nanoparticles from the biocompatible gel onto said tumor bed between 24 hours and 2 weeks, unless proven 

Response to Arguments
	Applicant argues that the '507 patent mentions (once) the phrase "tumor bed", there is no teaching or suggestion that one should use a gel that releases nanoparticles between 24 hours and 2 weeks after the biocompatible gel is deposited on the tumor bed. The gel composition allows the nanoparticles diffuse from the matrix vehicle, and as a resulting technical effect, the gel considerably improves targeted tissue delineation, in particular, tumor bed delineation. The nanoparticles released from the gel allow post-operative treatment using X-rays in an approach that is safe for the patient and none of this is suggested, let alone described in U.S. Patent No. 8,845,507.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, Applicant’s specification discloses “the absence of any strong interaction (a strong interaction typically being a covalent interaction) between the nanoparticles and/or nanoparticle aggregates and the polymer which forms the biocompatible gel is an important feature to ensure that said nanoparticles and/or nanoparticle aggregates are actually released from the gel in order for them to correctly delineate the tumor bed”, “typically between 24 hours and less than 1 month”, “depending on gel viscosity” (see Applicant’s specification at [0070]; [0080]; [0081]) and the prior art does not disclosure of any strong interaction, such as covalent bonding, between the gel and the nanoparticles; thus, the prior art’s gel composition is capable of releasing the nanoparticles from the 
	Applicant argues that with respect to Rubinstein et al., the former gel system is designed to deliver a radioactive element. This gel is designed to provide a curative treatment without an external ionizing radiation source. However, the risk of toxicity from these radioactive elements to healthy tissue is considerable and, therefore, compositions of this type (i.e., containing radioactive elements) are designed to "hold on to" their radioactive particles to avoid contamination in other parts of the body. For example, paragraph [0074] states: "a method for treating a disease in a subject, said method comprising instilling into an anatomic area affected by said disease (being pre- or post-surgery) a therapeutically effective amount of a composite of a polymeric matrix embedded with at least one hydrophobic organic compound associated with at least one radioactive atom, wherein said at least one hydrophobic organic compound associated with at least one radioactive atom is substantially non-leachable from said matrix." Thus, Rubinstein et al. teach that it is crucial that the radioactive atom must be delivered in a "non leachable" form and is combined with a suitable matrix that can fulfil this purpose (cross linked or cured). As a consequence, the Rubinstein et al.  formulation matrix is always inextricably present on the tumor bed, preventing optimal targeted tissue delineation, and optimal treatment using ionizing radiation because of interference from the matrix molecules (absorbing/deforming imaging or treatment radiation). In contrast to Rubinstein et al., Applicant's inventive gel does not comprise a radioactive atom and, 
	The Examiner finds this argument unpersuasive, because a release of up to 2 week is not rapidly release. Additionally, RUBINSTEIN does not teach covalently bonding the gel to the nanoparticles, which is similar to Applicant’s requirement of no strong interaction for the release of the particles as discussed in the rejection.
	Applicant argues that while the '192 publication mentions (once) the phrase "tumor bed", there is no teaching of a biocompatible gel that releases nanoparticles between 24 hours and 2 weeks after the biocompatible gel is deposited on the tumor bed. As such, the '192 publication fails to anticipate the claimed invention and the added teachings of Viscosity fails to remedy this defect in the teachings of the '192 publication.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, Applicant’s specification discloses “the absence of any strong interaction (a strong interaction typically being a covalent interaction) between the nanoparticles and/or nanoparticle aggregates and the polymer which forms the biocompatible gel is an important feature to ensure that said nanoparticles and/or nanoparticle aggregates are actually released from the gel in order for them to correctly delineate the tumor bed”, “typically between 24 hours and less than 1 month”, “depending on gel viscosity” (see 




Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618